uNITED sTATEs DISTRICT CoURT §  L E D
FoR THE DISTRICT oF COLUMBIA
AUG - l 2£?3

DAVONTA l\/IELVIN ROWLAND, ) Cierk, U.S. District & Bankruptcy

) Courts for the District of Colurnbia
Plaintiff, )
)

v. § Civil Action No.  / l 
UNITED STATES SUPERIOR COURT, )
)
Defendant. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

According to the plaintiff, she handed over her identification card upon entry to the
Superior Court of the District of Columbia on July 5, 2013. See Compl. She alleges that the
defendant is "thereby ‘GUILTY’ of . . . ‘LIBEL and SLANDER’ and ‘Defarnation,"’ as well as
violations of the First, Fifth, and Fourteenth Amendments to the United States Constitution. Ia'.
(emphasis in original). She demands "six billion dollars in damages, interests and costs,

malpractice, without due process of law[.]" Id.

The Federal Rules of Civil Procedure require that a complaint contain "‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ in order to ‘ give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]"’ Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

Further, a complaint must "contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face."’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Twombly, 550 U.S. at 570). A claim is facially plausible "when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged." Id. (quoting Twombly, 550 U.S. at 556). Although a pro se complaint is
"held to less stringent standards than formal pleadings drafted by lawyers," Erz'ckson v. Pardus,
55l U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation omitted), it too, "must
plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of
misconduct,"’ Atherlon v. District of Columbz`a O]j‘ice of the Mayor, 567 F.3d 672, 681-82 (D.C.
Cir. 2009) (quoting Iqbal, 556 U.S. at 678-79). As drafted, the complaint fails to meet these
goals. The complaint fails to set forth sufficient factual allegations to support a claim that
showing an identification card to court staff amounts to a violation of constitutionally protected

rights or defamation. Accordingly, the Court will dismiss the complaint.

An Order consistent with this Memorandum Opinion is issued separately.

@Ce,/\  HUC/L_.,

United States District Judge

DATE: 7  f